UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                               Submitted July 19, 2006*
                                Decided July 20, 2006

                                        Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 06-1935

LINDA L. SHELTON,                               Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Illinois, Eastern Division
      v.
                                                No. 05 C 6350
D.L. HAYES, et al.,
      Defendants-Appellees.                     Charles P. Kocoras,
                                                Judge.

                                      ORDER

       Dr. Linda Shelton appeals the district court’s denial of her motion to vacate
the dismissal of her complaint alleging violations of 42 U.S.C. §§ 1981 and 1983; the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; and state law. We
affirm.



      *
        Because there are no appellees to be served in this appeal, the appeal has been
submitted without the filing of a brief by the appellees. After an examination of the
appellant’s brief and the record, we have concluded that oral argument is unnecessary.
Thus, the appeal is submitted on the brief and the record. See Fed. R. App. P. 34(a)(2).
No. 06-1935                                                                     Page 2

       Shelton, a physician, sued more than 20 defendants1 over a dispute that
arose when she was arrested for trespass after attempting personally to serve legal
papers in her medical malpractice lawsuit against Advocate Christ Hospital.
Shelton alleged that she was subjected to “excessive force and brutality” by police,
was treated “negligently” by “bias[ed]” medical staff, and was denied adequate
medical care, shelter, food, and water “amount[ing] to torture” during the 24 hours
she spent in jail. At initial screening, the district court dismissed Shelton’s claims
without prejudice under 28 U.S.C. § 1915(e)(2)(B) because her allegations of
mistreatment “at the hands of everyone she has encountered” combined with “the
sheer volume of ailments she professes plague her every action . . . are factually
fantastic.” The court added that if Shelton did not within one month file a
complaint “firmly rooted in plausible allegations that supplies a short and plain
statement of her claim for relief,” the dismissal would become one with prejudice to
her refiling in federal court.

       Shelton, however, filed a motion to vacate the order of dismissal, arguing
generally that the dismissal was “arbitrary and unfair” but pointing to no specific
legal error. Because the motion was filed within 10 days of the entry of judgment,
the district court construed it under Fed. R. Civ. P. 59(e). The court denied the
motion because Shelton merely reiterated her prior allegations in greater detail
without remedying the deficiencies identified by the court in the dismissal order.
On December 22, 2005, the court issued a minute order dismissing the complaint
with prejudice to Shelton’s refiling in federal court.

       Nearly three months later, Shelton filed a motion requesting that the minute
order be vacated and that she be allowed to amend her complaint. In the motion
she alleged that the district court’s order was “insulting, baseless, [and] biased,”
and that she should be allowed to proceed because her claims “are verifiable fact.”
The district court denied the motion because relief under Fed. R. Civ. P. 60(b) was
not available for mere “disagreement with the basis upon which we rendered our
decision.”

      On appeal Shelton argues that the district court erred in denying her Rule
60(b) motion because it overlooked her proffered excuse that she was unable to
comply with the court’s earlier orders because at times she was either ill or
incarcerated. This argument is frivolous. While it is true that Shelton briefly refers


      1
       The defendants are the following entities and certain of their individual
employees: Chicago Police Department, the law firm of Ruff, Weidenaar & Reidy
(counsel for Advocate Christ Hospital), Tishman Speyer Properties (manager of the
building where Ruff, Weidenaar & Reidy maintains an office), Cook County State’s
Attorney’s Office, Cook County, and the City of Chicago.
No. 06-1935                                                                    Page 3

to these circumstances in an 81-page exhibit attached to her motion, her motion
itself does not even mention illness or incarceration. The district court cannot be
expected to scour voluminous exhibits in search of any conceivable legal argument.
See Ruffin-Thompkins v. Experian Info. Solutions, Inc., 422 F.3d 603, 609–10 (7th
Cir. 2005). Shelton’s motion, therefore, lacked sufficient specificity to put the
district court on notice that she was asserting illness and incarceration as excusable
neglect under Rule 60(b). See Fed. R. Civ. P. 7(b)(1) (motions “shall state with
particularity the grounds therefor”); see Talano v. Northwestern Med. Faculty
Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). Accordingly, the district court did
not abuse its discretion by denying Shelton’s request to vacate the order of
dismissal.

      We therefore AFFIRM the district court’s judgment, and ORDER Shelton to
show cause within 14 days why she should not be sanctioned for filing this frivolous
appeal. See Fed. R. App. P. 38.